

Exhibit 10.64

SEMPRA ENERGY
 
SEVERANCE PAY AGREEMENT
 
THIS AGREEMENT (this “Agreement”), dated as of August 30, 2014, (the “Effective
Date”) is made by and between SEMPRA ENERGY, a California corporation (“Sempra
Energy”), and Sharon Tomkins (the “Executive”).
 
WHEREAS, the Executive is currently employed by Sempra Energy or a direct or
indirect subsidiary of Sempra Energy (Sempra Energy and its subsidiaries are
hereinafter collectively referred to as the “Company”) as Vice President and
General Counsel; and
 
WHEREAS, Sempra Energy and the Executive desire to enter into this Agreement;
and
 
WHEREAS, the Board of Directors of Sempra Energy (the “Board”) has authorized
this Agreement.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the Company and the Executive hereby agree as follows:
 
Section 1. Definitions
 
.  For purposes of this Agreement, the following capitalized terms have the
meanings set forth below:
 
“Accounting Firm” has the meaning assigned thereto in Section 8(d) hereof.
 
“Accrued Obligations"  means the sum of (A) the Executive’s Annual Base Salary
through the Date of Termination to the extent not theretofore paid, (B) an
amount equal to any annual Incentive Compensation Awards earned with respect to
fiscal years ended prior to the year that includes the Date of Termination to
the extent not theretofore paid, (C) any accrued and unpaid vacation, if any,
and (D) reimbursement for unreimbursed business expenses, if any, properly
incurred by the Executive in the performance of his duties in accordance with
policies established from time to time by the Board, in each case to the extent
not theretofore paid.
 
“Affiliate” has the meaning set forth in Rule 12b-2 promulgated under the
Exchange Act.
 
“Annual Base Salary” means the Executive’s annual base salary from the Company.
 
“Asset Purchaser” has the meaning assigned thereto in Section 16(e).
 
“Asset Sale” has the meaning assigned thereto in Section 16(e).
 
“Average Annual Bonus” means the average of the annual bonuses from the Company
earned by the Executive with respect to the three (3) fiscal years of the
Company immediately preceding the Date of Termination (the “Bonus Fiscal
Years”); provided, however, that, if the Executive was employed by the Company
for less than three (3) years of the Bonus Fiscal Years, “Average Annual Bonus”
means the average of the annual bonuses (if any) from the Company earned by the
Executive with respect to the Bonus Fiscal Years during which the Executive was
employed by the Company; and, provided, further, that, if the Executive was not
employed by the Company during any portion of any of the Bonus Fiscal Years,
“Average Annual Bonus” means zero.
 
“Cause” means:
 
(a) Prior to a Change in Control, (i) the willful failure by the Executive to
substantially perform the Executive’s duties with the Company (other than any
such failure resulting from the Executive’s incapacity due to physical or mental
illness, (ii) the grossly negligent performance of such obligations referenced
in clause (i) of this definition, (iii) the Executive’s gross insubordination;
and/or (iv) the Executive’s commission of one or more acts of moral turpitude
that constitute a violation of applicable law (including but not limited to a
felony) which have or result in an adverse effect on the Company, monetarily or
otherwise, or one or more significant acts of dishonesty.  For purposes of
clause (i) of this subsection (a), no act, or failure to act, on the Executive’s
part shall be deemed “willful” unless done, or omitted to be done, by the
Executive not in good faith and without reasonable belief that the Executive’s
act, or failure to act, was in the best interests of the Company.
 
(b) From and after a Change in Control, (i) the willful and continued failure by
the Executive to substantially perform the Executive’s duties with the Company
(other than any such failure resulting from the Executive’s incapacity due to
physical or mental illness or any such actual or anticipated failure after the
issuance of a Notice of Termination for Good Reason by the Executive pursuant to
Section 2 hereof) and/or (ii) the Executive’s commission of one or more acts of
moral turpitude that constitute a violation of applicable law (including but not
limited to a felony) which have or result in an adverse effect on the Company,
monetarily or otherwise, or one or more significant acts of dishonesty.  For
purposes of clause (i) of this subsection (b), no act, or failure to act, on the
Executive’s part shall be deemed “willful” unless done, or omitted to be done,
by the Executive not in good faith and without reasonable belief that the
Executive’s act, or failure to act, was in the best interests of the
Company.  Notwithstanding the foregoing, the Executive shall not be deemed
terminated for Cause pursuant to clause (i) of this subsection (b) unless and
until the Executive shall have been provided with reasonable notice of and, if
possible, a reasonable opportunity to cure the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment for Cause.
 
“Change in Control” shall be deemed to have occurred on the date that a change
in the ownership of Sempra Energy, a change in the effective control of Sempra
Energy, or a change in the ownership of a substantial portion of assets of
Sempra Energy occurs (each, as defined in subsection (a) below), except as
otherwise provided in subsections (b), (c) and (d) below:
 
(a)           (i)           a “change in the ownership of Sempra Energy” occurs
on the date that any one person, or more than one person acting as a group,
acquires ownership of stock of Sempra Energy that, together with stock held by
such person or group, constitutes more than fifty percent (50%) of the total
fair market value or total voting power of the stock of Sempra Energy,
 
(ii)           a “change in the effective control of Sempra Energy” occurs only
on either of the following dates:
 
(A)           the date any one person, or more than one person acting as a
group, acquires (or has acquired during the twelve (12) month period ending on
the date of the most recent acquisition by such person or persons) ownership of
stock of Sempra Energy possessing thirty percent (30%) or more of the total
voting power of the stock of Sempra Energy, or
 
(B)           the date a majority of the members of the Board is replaced during
any twelve (12) month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board before the date of
appointment or election, and
 
(iii)           a “change in the ownership of a substantial portion of assets of
Sempra Energy” occurs on the date any one person, or more than one person acting
as a group, acquires (or has acquired during the twelve (12) month period ending
on the date of the most recent acquisition by such person or persons) assets
from Sempra Energy that have a total gross fair market value equal to or more
than eighty-five percent (85%) of the total gross fair market value of all of
the assets of Sempra Energy immediately before such acquisition or acquisitions.
 
(b)           A “change in the ownership of Sempra Energy” or “a change in the
effective control of Sempra Energy” shall not occur under clause (a)(i) or
(a)(ii) by reason of any of the following:
 
(i) an acquisition of ownership of stock of Sempra Energy directly from Sempra
Energy or its Affiliates other than in connection with the acquisition by Sempra
Energy or its Affiliates of a business,
 
(ii) a merger or consolidation which would result in the voting securities of
Sempra Energy outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof), in
combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, at least sixty percent
(60%) of the combined voting power of the securities of Sempra Energy or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or
 
(iii) a merger or consolidation effected to implement a recapitalization of
Sempra Energy (or similar transaction) in which no Person is or becomes the
Beneficial Owner (within the meaning of Rule 13d-3 promulgated under the
Exchange Act, directly or indirectly, of securities of Sempra Energy (not
including the securities beneficially owned by such Person any securities
acquired directly from Sempra Energy or its Affiliates other than in connection
with the acquisition by Sempra Energy or its Affiliates of a business)
representing twenty percent (20%) or more of the combined voting power of Sempra
Energy’s then outstanding securities.
 
(c) A “change in the ownership of a substantial portion of assets of Sempra
Energy” shall not occur under clause (a)(iii) by reason of a sale or disposition
by Sempra Energy of the assets of Sempra Energy to an entity, at least sixty
percent (60%) of the combined voting power of the voting securities of which are
owned by shareholders of Sempra Energy in substantially the same proportions as
their ownership of Sempra Energy immediately prior to such sale.
 
(d) This definition of “Change in Control” shall be limited to the definition of
a “change in control event” relating to Sempra Energy under Treasury Regulation
Section 1.409A-3(i)(5).  A “Change in Control” shall only occur if there is a
“change in control event” relating to Sempra Energy under Treasury Regulation
Section 1.409A-3(i)(5) with respect to the Executive.
 
“Change in Control Date” means the date on which a Change in Control occurs.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Compensation Committee” means the compensation committee of the Board.
 
“Consulting Payment” has the meaning assigned thereto in Section 14(d) hereof.
 
“Consulting Period” has the meaning assigned thereto in Section 14(e) hereof.
 
“Date of Termination” has the meaning assigned thereto in Section 2(b) hereof.
 
“Deferred Compensation Plan” has the meaning assigned thereto in Section 4(f)
hereof.
 
“Disability” has the meaning set forth in the Company’s long-term disability
plan or its successor; provided, however, that the Board may not terminate the
Executive’s employment hereunder by reason of Disability unless (i) at the time
of such termination there is no reasonable expectation that the Executive will
return to work within the next ninety (90) day period and (ii) such termination
is permitted by all applicable disability laws.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
applicable rulings and regulations thereunder.
 
“Excise Tax” has the meaning assigned thereto in Section 8(a) hereof.
 
“Good Reason” means:
 
(a) Prior to a Change in Control, the occurrence of any of the following without
the prior written consent of the Executive, unless such act or failure to act is
corrected by the Company prior to the Date of Termination specified in the
Notice of Termination (as required under Section 2 hereof):
 
(i) the assignment to the Executive of any duties materially inconsistent with
the range of duties and responsibilities appropriate to a senior Executive
within the Company (such range determined by reference to past, current and
reasonable practices within the Company);
 
(ii) a material reduction in the Executive’s overall standing and
responsibilities within the Company, but not including (A) a mere change in
title or (B) a transfer within the Company, which, in the case of both (A) and
(B), does not adversely affect the Executive’s overall status within the
Company;
 
(iii) a material reduction by the Company in the Executive’s aggregate
annualized compensation and benefits opportunities, except for across-the-board
reductions (or modifications of benefit plans) similarly affecting all similarly
situated executives (both of the Company and of any Person then in control of
the Company) of comparable rank with the Executive;
 
(iv) the failure by the Company to pay to the Executive any portion of the
Executive’s current compensation and benefits or any portion of an installment
of deferred compensation under any deferred compensation program of the Company
within thirty (30) days of the date such compensation is due;
 
(v) any purported termination of the Executive’s employment that is not effected
pursuant to a Notice of Termination satisfying the requirements of Section 3
hereof; for purposes of this Agreement, no such purported termination shall be
effective;
 
(vi) the failure by Sempra Energy to perform its obligations under Section
16(c), (d) or (e) hereof;
 
(vii) the failure by the Company to provide the indemnification and D&O
insurance protection Section 10 of this Agreement requires it to provide; or
 
(viii) the failure by Sempra Energy to comply with any material provision of
this Agreement.
 
(b) From and after a Change in Control, the occurrence of any of the following
without the prior written consent of the Executive, unless such act or failure
to act is corrected by the Company prior to the Date of Termination specified in
the Notice of Termination (as required under Section 2 hereof):
 
(i) an adverse change in the Executive’s title, authority, duties,
responsibilities or reporting lines as in effect immediately prior to the Change
in Control;
 
(ii) a reduction by the Company in the Executive’s aggregate annualized
compensation opportunities, except for across-the-board reductions in base
salaries, annual bonus opportunities or long-term incentive compensation
opportunities of less than ten percent (10%) similarly affecting all similarly
situated executives (both of the Company and of any Person then in control of
the Company) of comparable rank with the Executive; or the failure by the
Company to continue in effect any material benefit plan in which the Executive
participates immediately prior to the Change in Control, unless an equitable
arrangement (embodied in an ongoing substitute or alternative plan) has been
made with respect to such plan, or the failure by the Company to continue the
Executive's participation therein (or in such substitute or alternative plan) on
a basis not materially less favorable, both in terms of the amount of benefits
provided and the level of the Executive's participation relative to other
participants, as existed at the time of the Change in Control;
 
(iii) the relocation of the Executive’s principal place of employment
immediately prior to the Change in Control Date (the “Principal Location”) to a
location which is both further away from the Executive’s residence and more than
thirty (30) miles from such Principal Location, or the Company’s requiring the
Executive to be based anywhere other than such Principal Location (or permitted
relocation thereof), or a substantial increase in the Executive’s business
travel obligations outside of the Southern California area as of the Effective
Date other than any such increase that (A) arises in connection with
extraordinary business activities of the Company of limited duration and (B) is
understood not to be part of the Executive’s regular duties with the Company;
 
(iv) the failure by the Company to pay to the Executive any portion of the
Executive’s current compensation and benefits or any portion of an installment
of deferred compensation under any deferred compensation program of the Company
within thirty (30) days of the date such compensation is due;
 
(v) any purported termination of the Executive’s employment that is not effected
pursuant to a Notice of Termination satisfying the requirements of Section 3
hereof; for purposes of this Agreement, no such purported termination shall be
effective;
 
(vi) the failure by Sempra Energy to perform its obligations under Section
16(c), (d) or (e) hereof;
 
(vii) the failure by the Company to provide the indemnification and D&O
insurance protection Section 10 of this Agreement requires it to provide; or
 
(viii) the failure by Sempra Energy to comply with any material provision of
this Agreement.
 
Following a Change in Control, the Executive’s determination that an act or
failure to act constitutes Good Reason shall be presumed to be valid unless such
determination is deemed to be unreasonable by an arbitrator pursuant to the
procedure described in Section 13 hereof.  The Executive’s right to terminate
the Executive’s employment for Good Reason shall not be affected by the
Executive’s incapacity due to physical or mental illness.  The Executive’s
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any act or failure to act constituting Good Reason hereunder.
 
“Incentive Compensation Awards” means awards granted under Incentive
Compensation Plans providing the Executive with the opportunity to earn, on a
year-by-year basis, annual and long-term incentive compensation.
 
“Incentive Compensation Plans” means annual incentive compensation plans and
long-term incentive compensation plans of the Company, which long-term incentive
compensation plans may include plans offering stock options, restricted stock
and other long-term incentive compensation.
 
“Involuntary Termination” means (a) the Executive’s Separation from Service by
reason other than for Cause, death, Disability or Mandatory Retirement, or (b)
the Executive’s Separation from Service by reason of resignation of employment
for Good Reason.
 
“JAMS Rules” has the meaning assigned thereto in Section 13 hereof.
 
“Mandatory Retirement” means termination of employment pursuant to the Company’s
mandatory retirement policy.
 
“Notice of Termination” has the meaning assigned thereto in Section 2(a) hereof.
 
“Payment” has the meaning assigned thereto in Section 8(a) hereof.
 
“Payment in Lieu of Notice” has the meaning assigned thereto in Section 2(b)
hereof.
 
“Person” has the meaning set forth in section 3(a)(9) of the Exchange Act, as
modified and used in sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its Affiliates, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, (iv) a corporation owned, directly
or indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company, or (v) a person or group
as used in Rule 13d-1(b) promulgated under the Exchange Act.
 
“Post-Change in Control Severance Payment” has the meaning assigned thereto in
Section 5 hereof.
 
“Pre-Change in Control Severance Payment” has the meaning assigned thereto in
Section 4 hereof.
 
“Principal Location” has the meaning assigned thereto in clause (b)(iii) of the
definition of Good Reason, above.
 
“Proprietary Information” has the meaning assigned thereto in Section 14(a)
hereof.
 
“Pro Rata Bonus” has the meaning assigned thereto in Section 5(b).
 
“Release” has the meaning assigned thereto in Section 4 hereof.
 
“Section 409A Payments” means any of the following:  (a) the Payment in Lieu of
Notice; (b) the Pre-Change in Control Severance Payment; (c) the Post-Change in
Control Severance Payment; (d) the Pro Rata Bonus; (e) the Consulting Payment;
(f) the financial planning services and the related payments provided under
Sections 4(e) and 5(f); (g) the legal fees and expenses reimbursed under Section
15; and (h) any other payment that the Company determines in its sole discretion
is subject to Section 409A of the Code as non-qualified deferred compensation.
 
“Sempra Energy Control Group” means Sempra Energy and all persons with whom
Sempra Energy would be considered a single employer under Section 414(b) or
414(c) of the Code, as determined from time to time.
 
“Separation from Service” has the meaning set forth in Treasury Regulation
Section 1.409A-1(h).
 
“Specified Employee” shall be determined in accordance with Section
409A(a)(2)(B)(i) of the Code and Treasury Regulation Section 1.409A-1(i).
 
For purposes of this Agreement, references to any “Treasury Regulation” shall
mean such Treasury Regulation as in effect on the date hereof.
 
Section 2. Notice and Date of Termination
 
.
 
(a) Any termination of the Executive’s employment by the Company or by the
Executive shall be communicated by a written notice of termination to the other
party (the “Notice of Termination”).  Where applicable, the Notice of
Termination shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated.  Unless the Board determines otherwise, a Notice of
Termination by the Executive alleging a termination for Good Reason must be made
within 180 days of the act or failure to act that the Executive alleges to
constitute Good Reason.
 
(b) The date of the Executive’s termination of employment with the Company (the
“Date of Termination”) shall be determined as follows:  (i) if the Executive’s
Separation from Service is at the volition of the Company, then the Date of
Termination shall be the date specified in the Notice of Termination (which, in
the case of a termination by the Company other than for Cause, shall not be less
than two (2) weeks from the date such Notice of Termination is given unless the
Company elects to pay the Executive, in addition to any other amounts payable
hereunder, an amount (the “Payment in Lieu of Notice”) equal to two (2) weeks of
the Executive’s Annual Base Salary in effect on the Date of Termination), and
(ii) if the Executive’s Separation from Service is by the Executive for Good
Reason, the Date of Termination shall be determined by the Executive and
specified in the Notice of Termination, but in no event less than fifteen (15)
days nor more than sixty (60) days after the date such Notice of Termination is
given.  The Payment in Lieu of Notice shall be paid on such date as is required
by law, but no later than thirty (30) days after the date of the Executive’s
Separation from Service; provided, however, that if the Executive is a Specified
Employee on the date of his or her Separation from Service, such Payment in Lieu
of Notice shall be paid as provided in Section 9 hereof.
 
Section 3. Termination from the Board.  Upon the termination of the Executive’s
employment for any reason, the Executive’s membership on the Board, the board of
directors of any of the Company’s Affiliates, any committees of the Board and
any committees of the board of directors of any of the Company’s Affiliates, if
applicable, shall be automatically terminated.
 
Section 4. Severance Benefits upon Involuntary Termination Prior to Change in
Control
 
.  Except as provided in Section 5(g) and Section 19(i) hereof, in the event of
the Involuntary Termination of the Executive prior to a Change in Control, the
Company shall pay the Executive, in one lump sum cash payment, an amount (the
“Pre-Change in Control Severance Payment”) equal to one-half (0.5) times the
greater of:  (X) 145% of the Executive’s Annual Base Salary as in effect on the
Date of Termination, and (Y) the Executive’s Annual Base Salary as in effect on
the Date of Termination, plus the Executive’s Average Annual Bonus.  In addition
to the Pre-Change in Control Severance Payment, the Executive shall be entitled
to the following additional benefits specified in subsections (a) through
(e).  The Company's obligation to pay the Pre-Change in Control Severance
Payment or provide the benefits set forth in subsections (c), (d) and (e) are
subject to and conditioned upon the Executive executing a release (the
“Release”) of all claims substantially in the form attached hereto as Exhibit A
within fifty (50) days after the date of Involuntary Termination and Executive
not revoking such Release in accordance with the terms thereof.  Except as
provided in Section 4(f), the Pre-Change in Control Severance Payment shall be
paid on such date as is determined by the Company within sixty (60) days after
the date of the Involuntary Termination; but not before the Release becomes
effective and irrevocable.  If the fifty (50) day period in which the Release
could become effective spans more than one taxable year, then the Pre-Change in
Control Severance Payment shall not be made until the later taxable
year.  Notwithstanding the foregoing, if the Executive is a Specified Employee
on the date of the Executive’s Involuntary Termination, the Pre-Change in
Control Severance Payment and the financial planning services and the related
payments provided under Section 4(e) shall be paid as provided in Section 9
hereof.
 
(a) Accrued Obligations.  The Company shall pay the Executive a lump sum amount
in cash equal to the Accrued Obligations within the time required by law.
 
(b) Equity Based Compensation.  The Executive shall retain all rights to any
equity-based compensation awards to the extent set forth in the applicable plan
and/or award agreement.
 
(c) Welfare Benefits.  Subject to Section 12 below, for a period of six (6)
months following the date of the Involuntary Termination (and an additional six
(6) months if the Executive provides consulting services under Section 14(e)
hereof), the Executive and his dependents shall be provided with health
insurance benefits substantially similar to those provided to the Executive and
his dependents immediately prior to the date of the Involuntary Termination;
provided, however, that such benefits shall be provided on substantially the
same terms and conditions and at the same cost to the Executive as in effect
immediately prior to the date of the Involuntary Termination.  Such benefits
shall be provided through insurance maintained by the Company under the
Company’s benefit plans.  Such benefits shall be provided in a manner that
complies with Treasury Regulation Section 1.409A-1(a)(5).  Notwithstanding the
foregoing, if the Company determines in its sole discretion that it cannot
provide the foregoing benefit without potentially violating applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company shall in lieu thereof provide to the Executive a taxable monthly
payment in an amount equal to the monthly premium that the Executive would be
required to pay to continue the Executive’s and his covered dependents’ group
insurance coverages under COBRA as in effect on the Date of Termination (which
amount shall be based on the premiums for the first month of COBRA coverage);
provided, however, that, if the Executive is a Specified Employee on the Date of
Termination, then such payments shall be paid as provided in Section 9 hereof.
 
(d) Outplacement Services.  The Executive shall receive reasonable outplacement
services, on an in-kind basis, suitable to his position and directly related to
the Executive’s Involuntary Termination, for a period of twelve (12)
months following the date of the Involuntary Termination, in an aggregate amount
of cost to the Company not to exceed $50,000.  Notwithstanding the foregoing,
the Executive shall cease to receive outplacement services on the date the
Executive accepts employment with a subsequent employer.  Such outplacement
services shall be provided in a manner that complies with Treasury Regulation
Section 1.409A-1(b)(9)(v)(A).
 
(e) Financial Planning Services.  The Executive shall receive financial planning
services, on an in-kind basis, for a period of twelve (12) months following the
Date of Termination.  Such financial planning services shall include expert
financial and legal resources to assist the Executive with financial planning
needs and shall be limited to (i) current investment portfolio management, (ii)
tax planning, (iii) tax return preparation, and (iv) estate planning advice and
document preparation (including wills and trusts); provided, however, that the
Company shall provide such financial planning services during any taxable year
of the Executive only to the extent the cost to the Company for such taxable
year does not exceed [$25,000].  The Company shall provide such financial
planning services through a financial planner selected by the Company, and shall
pay the fees for such financial planning services.  The financial planning
services provided during any taxable year of the Executive shall not affect the
financial planning services provided in any other taxable year of the
Executive.  The Executive’s right to financial planning services shall not be
subject to liquidation or exchange for any other benefit.  Such financial
planning services shall be provided in a manner that complies with Treasury
Regulation Section 1.409A-3(i)(1)(iv).
 
(f) Deferral of Payments.  The Executive shall have the right to elect to defer
the Pre-Change in Control Severance Payment to be received by the Executive
pursuant to this Section 4 under the terms and conditions of the Sempra Energy
2005 Deferred Compensation Plan (the “Deferred Compensation Plan”).  Any such
deferral election shall be made in accordance with Section 18(b) hereof.
 
Section 5. Severance Benefits upon Involuntary Termination in Connection with
and after Change in Control
 
.  Notwithstanding the provisions of Section 4 above, and except as provided in
Section 19(i) hereof, in the event of the Involuntary Termination of the
Executive on or within two (2) years following a Change in Control, in lieu of
the payments described in Section 4 above, the Company shall pay the Executive,
in one lump sum cash payment, an amount (the “Post-Change in Control Severance
Payment”) equal to the greater of:  (X)  145% of the Executive’s Annual Base
Salary as in effect immediately prior to the Change in Control or the Date of
Termination, whichever is greater, and (Y) the Executive’s Annual Base Salary as
in effect immediately prior to the Change in Control or on the Date of
Termination, whichever is greater, plus the Executive’s Average Annual Bonus;
provided, however, that, in the event that the Involuntary Termination occurs
prior to the fifth anniversary of the Effective Date, the Post-Change in Control
Severance Payment shall be increased by twenty-five percent (25%).  In addition
to the Post-Change in Control Severance Payment, the Executive shall be entitled
to the benefits specified in subsections (a) through (f).  The Company's
obligation to pay the Post-Change in Control Severance Payment or provide the
benefits set forth in subsections (b), (c), (d), (e) and (f) are subject to and
conditioned upon the Executive executing the Release within fifty (50) days
after the date of Involuntary Termination and Executive not revoking such
Release in accordance with the terms thereof.  Except as provided in Sections
5(g) and 5(h), the Post-Change in Control Severance Payment, and the Pro Rata
Bonus shall be paid on such date as is determined by the Company within sixty
(60) days after the date of the Involuntary Termination.  If the fifty (50) day
period in which the Release could become effective spans more than one taxable
year, then the Post-Change in Control Severance Payment and Pro Rata Bonus shall
not be made until the later taxable year.  Notwithstanding the foregoing, if the
Executive is a Specified Employee on the date of the Executive’s Involuntary
Termination, the Post-Change in Control Severance Payment, the Pro Rata Bonus
and the financial planning services and the related payments provided under
Section 5(f) shall be paid as provided in Section 9 hereof.
 
(a) Accrued Obligations.  The Company shall pay the Executive a lump sum amount
in cash equal to the Executive's Accrued Obligations within the time required by
law.
 
(b) Pro Rata Bonus.  The Company shall pay the Executive a lump sum amount in
cash equal to:  (i) the greater of:  (X) 45% of the Executive’s Annual Base
Salary as in effect immediately prior to the Change in Control or on the Date of
Termination, whichever is greater, or (Y) the Executive’s Average Annual Bonus,
multiplied by (ii) a fraction, the numerator of which shall be the number of
days from the beginning of such fiscal year to and including the Date of
Termination and the denominator of which shall be 365 equal to the (“Pro Rata
Bonus”).
 
(c) Equity-Based Compensation.  Notwithstanding the provisions of any applicable
equity-compensation plan or award agreement to the contrary, all equity-based
Incentive Compensation Awards (including, without limitation, stock options,
stock appreciation rights, restricted stock awards, restricted stock units,
performance share awards, awards covered under Section 162(m) of the Code, and
dividend equivalents) held by the Executive shall immediately vest and become
exercisable or payable, as the case may be, as of the Date of Termination, to be
exercised or paid, as the case may be, in accordance with the terms of the
applicable Incentive Compensation Plan and Incentive Compensation Award
agreement, and any restrictions on any such Incentive Compensation Awards shall
automatically lapse; provided, however, that any such stock option or stock
appreciation rights awards granted on or after June 26, 1998 shall remain
outstanding and exercisable until the earlier of (A) the later of eighteen (18)
months following the Date of Termination or the period specified in the
applicable Incentive Compensation Award agreements or (B) the expiration of the
original term of such Incentive Compensation Award (or, if earlier, the tenth
anniversary of the original date of grant) (it being understood that all
Incentive Compensation Awards granted prior to or after June 26, 1998 shall
remain outstanding and exercisable for a period that is no less than that
provided for in the applicable agreement in effect as of the date of grant).
 
(d) Welfare Benefits.  Subject to Section 12 below, for a period of six (6)
months following the date of Involuntary Termination (and an additional twelve
(12) months if the Executive provides consulting services under Section 14(e)
hereof), the Executive and his dependents shall be provided with life,
disability, accident and health insurance benefits substantially similar to
those provided to the Executive and his dependents immediately prior to the date
of Involuntary Termination or the Change in Control Date, whichever is more
favorable to the Executive; provided, however, that such benefits shall be
provided on substantially the same terms and conditions and at the same cost to
the Executive as in effect immediately prior to the date of Involuntary
Termination or the Change in Control Date, whichever is more favorable to the
Executive.  Such benefits shall be provided through insurance maintained by the
Company under the Company benefit plans.  Such benefits shall be provided in a
manner that complies with Treasury Regulation Section
1.409A-1(a)(5).  Notwithstanding the foregoing, if the Company determines in its
sole discretion that it cannot provide the foregoing benefit without potentially
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), the Company shall in lieu thereof provide to the
Executive a taxable monthly payment in an amount equal to the monthly premium
that the Executive would be required to pay to continue the Executive’s and his
covered dependents’ group insurance coverages under COBRA as in effect on the
Date of Termination (which amount shall be based on the premiums for the first
month of COBRA coverage); provided, however, that, if the Executive is a
Specified Employee on the Date of Termination, then such payments shall be paid
as provided in Section 9 hereof.
 
(e) Outplacement Services.  The Executive shall receive reasonable outplacement
services, on an in-kind basis, suitable to his position and directly related to
the Executive’s Involuntary Termination, for a period of eighteen (18) months
following the date of Involuntary Termination (but in no event beyond the last
day of the Executive’s second taxable year following the Executive’s taxable
year in which the Involuntary Termination occurs), in the aggregate amount of
cost to the Company not to exceed $50,000.  Notwithstanding the foregoing, the
Executive shall cease to receive outplacement services on the date the Executive
accepts employment with a subsequent employer.  Such outplacement services shall
be provided in a manner that complies with Treasury Regulation Section
1.409A-1(b)(9)(v)(A).
 
(f) Financial Planning Services.  The Executive shall receive financial planning
services, on an in-kind basis, for a period of eighteen (18) months following
the date of Involuntary Termination.  Such financial planning services shall
include expert financial and legal resources to assist the Executive with
financial planning needs and shall be limited to (i) current investment
portfolio management, (ii) tax planning, (iii) tax return preparation, and (iv)
estate planning advice and document preparation (including wills and trusts);
provided, however, that the Company shall provide such financial services during
any taxable year of the Executive only to the extent the cost to the Company for
such taxable year does not exceed [$25,000].  The Company shall provide such
financial planning services through a financial planner selected by the Company,
and shall pay the fees for such financial planning services.  The financial
planning services provided during any taxable year of the Executive shall not
affect the financial planning services provided in any other taxable year of the
Executive.  The Executive’s right to financial planning services shall not be
subject to liquidation or exchange for any other benefit.  Such financial
planning services shall be provided in a manner that complies with Section
1.409A-3(i)(1)(iv).
 
(g) Involuntary Termination in Connection with a Change in
Control.  Notwithstanding anything contained herein, in the event of an
Involuntary Termination prior to a Change in Control, if the Involuntary
Termination (1) was at the request of a third party who has taken steps
reasonably calculated to effect such Change in Control or (2) otherwise arose in
connection with or in anticipation of such Change in Control, then the Executive
shall, in lieu of the payments described in Section 4 hereof, be entitled to the
Post-Change in Control Severance Payment and the additional benefits described
in this Section 5 as if such Involuntary Termination had occurred within two (2)
years following the Change in Control.  The amounts specified in Section 5 that
are to be paid under this Section 5(g) shall be reduced by any amount previously
paid under Section 4.  The amounts to be paid under this Section 5(g) shall be
paid within sixty (60) days after the Change in Control Date of such Change in
Control.
 
(h) Deferral of Payments.  The Executive shall have the right to elect to defer
the Post-Change in Control Severance Payment and the Pro Rata Bonus to be
received by the Executive pursuant to this Section 5 under the terms and
conditions of the Deferred Compensation Plan.  Any such deferral election shall
be made in accordance with Section 18(b) hereof.
 
Section 6. Severance Benefits upon Termination by the Company for Cause or by
the Executive Other than for Good Reason.  If the Executive’s employment shall
be terminated for Cause, or if the Executive terminates employment other than
for Good Reason, the Company shall have no further obligations to the Executive
under this Agreement other than the Accrued Obligations and any amounts or
benefits described in Section 10 hereof.
 
Section 7. Severance Benefits upon Termination due to Death or Disability.  If
the Executive has a Separation from Service by reason of death or Disability,
the Company shall pay the Executive or his estate, as the case may be, the
Accrued Obligations and the Pro Rata Bonus (without regard to whether a Change
in Control has occurred) and any amounts or benefits described in Section 10
hereof.  Such payments shall be in addition to those rights and benefits to
which the Executive or his estate may be entitled under the relevant Company
plans or programs.  The Company's obligation to pay the Pro Rata Bonus is
conditioned upon the Executive, the Executive's representative or the
Executive's estate, as the case may be executing the Release within fifty (50)
days after the date of Executive's Separation from Service and not revoking such
Release in accordance with the terms thereof. The Accrued Obligations shall be
paid within the time required by law and the Pro Rata Bonus shall be paid on
such date as determined by the Company within sixty (60) days after the date of
the Separation from Service but not before the Release becomes effective and
irrevocable.  If the fifty (50) day period in which the Release could become
effective spans more than one taxable year, then the Pro Rata Bonus shall not be
made until the later taxable year.  Notwithstanding the foregoing, if the
Executive is a Specified Employee on the date of the Executive’s Separation from
Service, the Pro Rata Bonus shall be paid as provided in Section 9 hereof.
 
Section 8. Limitation on Payments by the Company.
 
(a) Anything in this Agreement to the contrary notwithstanding and except as set
forth in this Section 8 below, in the event it shall be determined that any
payment or distribution in the nature of compensation (within the meaning of
Section 280G(b)(2) of the Code) to or for the benefit of the Executive, whether
paid or payable pursuant to this Agreement or otherwise (the “Payment”) would be
subject (in whole or in part) to the excise tax imposed by Section 4999 of the
Code, (the “Excise Tax”), then, subject to subsection (b), the Pre-Change in
Control Severance Benefit or the Post-Change in Control Severance Payment
(whichever is applicable) payable under this Agreement shall be reduced under
this subsection (a) to the amount equal to the Reduced Payment.  For such
Payment payable under this Agreement, the “Reduced Payment” shall be the amount
equal to the greatest portion of the Payment (which may be zero)  that, if paid,
would result in no portion of any Payment being subject to the Excise Tax.
 
(b) The Pre-Change in Control Severance Benefit or the Post-Change in Control
Severance Payment (whichever is applicable) payable under this Agreement shall
not be reduced under subsection (a) if:
 
(i) such reduction in such Payment is not sufficient to cause no portion of any
Payment to be subject to the Excise Tax, or
 
(ii) the Net After-Tax Unreduced Payments (as defined below) would equal or
exceed one hundred and five percent (105%) of the Net After-Tax Reduced Payments
(as defined below).
 
For purposes of determining the amount of any Reduced Payment under subsection
(a), and the Net-After Tax Reduced Payments and the Net After-Tax Unreduced
Payments, the Executive shall be considered to pay federal, state and local
income and employment taxes at the Executive’s applicable marginal rates taking
into consideration any reduction in federal income taxes which could be obtained
from the deduction of state and local income taxes, and any reduction or
disallowance of itemized deductions and personal exemptions under applicable tax
law).  The applicable federal, state and local income and employment taxes and
the Excise Tax (to the extent applicable) are collectively referred to as the
“Taxes”.
 
(c) The following definitions shall apply for purposes of this Section 8:
 
(i) “Net After-Tax Reduced Payments” shall mean the total amount of all Payments
that the Executive would retain, on a Net After-Tax Basis, in the event that the
Payments payable under this Agreement are reduced pursuant to subsection (a).
 
(ii) “Net After-Tax Unreduced Payments” shall mean the total amount of all
Payments that the Executive would retain, on a Net After-Tax Basis, in the event
that the Payments payable under this Agreement are not reduced pursuant to
subsection (a).
 
(iii) “Net After-Tax Basis” shall mean, with respect to the Payments, either
with or without reduction under subsection (a) (as applicable), the amount that
would be retained by the Executive from such Payments after the payment of all
Taxes.
 
(d) All determinations required to be made under this Section 8 and the
assumptions to be utilized in arriving at such determinations, shall be made by
a nationally recognized accounting firm as may be agreed by the Company and the
Executive (the “Accounting Firm”); provided, that the Accounting Firm’s
determination shall be made based upon “substantial authority” within the
meaning of Section 6662 of the Code.  The Accounting Firm shall provide detailed
supporting calculations to both the Company and the Executive within fifteen
(15) business days of the receipt of notice from the Executive that there has
been a Payment or such earlier time as is requested by the Company.  All fees
and expenses of the Accounting Firm shall be borne solely by the Company.  Any
determination by the Accounting Firm shall be binding upon the Company and the
Executive.  For purposes of determining whether and the extent to which the
Payments will be subject to the Excise Tax, (i) no portion of the Payments the
receipt or enjoyment of which the Executive shall have waived at such time and
in such manner as not to constitute a “payment” within the meaning of Section
280G(b) of the Code shall be taken into account, (ii) no portion of the Payments
shall be taken into account which, in the written opinion of the Accounting
Firm, does not constitute a “parachute payment” within the meaning of Section
280G(b)(2) of the Code (including by reason of Section 280G(b)(4)(A) of the
Code) and, in calculating the Excise Tax, no portion of such Payments shall be
taken into account which, in the opinion of the Accounting Firm, constitutes
reasonable compensation for services actually rendered, within the meaning of
Section 280G(b)(4)(B) of the Code, in excess of the base amount (as defined in
Section 280G(b)(3) of the Code) allocable to such reasonable compensation, and
(iii) the value of any non-cash benefit or any deferred payment or benefit
included in the Payments shall be determined by the Accounting Firm in
accordance with the principles of Sections 280G(d)(3) and (4) of the Code.
 
Section 9. Delayed Distribution under Section 409A of the Code.  If the
Executive is a Specified Employee on the date of the Executive’s Involuntary
Termination (or on the date of the Executive’s Separation from Service by reason
of Disability), the Section 409A Payments, and any other payments or benefits
under this Agreement subject to Section 409A of the Code, shall be delayed in
order to avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the
Code, and such payments or benefits shall be paid or distributed to the
Executive during the thirty (30) day period commencing on the earlier of (a) the
expiration of the six-month period measured from the date of the Executive’s
Separation from Service or (b) the date of the Executive’s death.  Upon the
expiration of the applicable six-month period under Section 409A(a)(2)(B)(i) of
the Code, all payments deferred pursuant to this Section 9 (excluding in-kind
benefits) shall be paid in a lump sum payment to the Executive, plus interest
thereon from the date of the Executive’s Involuntary Termination through the
payment date at an annual rate equal to Moody’s Rate.  The “Moody’s Rate” shall
mean the average of the daily Moody’s Corporate Bond Yield Average – Monthly
Average Corporates as published by Moody’s Investors Service, Inc. (or any
successor) for the month next preceding the Date of Termination.  Any remaining
payments due under the Agreement shall be paid as otherwise provided herein.
 
Section 10. Nonexclusivity of Rights.  Nothing in this Agreement shall prevent
or limit the Executive’s continuing or future participation in any benefit,
plan, program, policy or practice provided by the Company and for which the
Executive may qualify (except with respect to any benefit to which the Executive
has waived his rights in writing), including, without limitation, any and all
indemnification arrangements in favor of the Executive (whether under agreements
or under the Company’s charter documents or otherwise), and insurance policies
covering the Executive, nor shall anything herein limit or otherwise affect such
rights as the Executive may have under any other contract or agreement entered
into after the Effective Date with the Company.  Amounts which are vested
benefits or which the Executive is otherwise entitled to receive under any
benefit, plan, policy, practice or program of, or any contract or agreement
entered into with, the Company shall be payable in accordance with such benefit,
plan, policy, practice or program or contract or agreement except as explicitly
modified by this Agreement.  At all times during the Executive’s employment with
the Company and thereafter, the Company shall provide (to the extent permissible
under applicable law) the Executive with indemnification and D&O insurance
insuring the Executive against insurable events which occur or have occurred
while the Executive was a director or the Executive officer of the Company, on
terms and conditions that are at least as generous as that then provided to any
other current or former director or the Executive officer of the Company or any
Affiliate.  Such indemnification and D&O insurance shall be provided in a manner
that complies with Treasury Regulation Section 1.409A-1(b)(10).
 
Section 11. Clawbacks.  Notwithstanding anything herein to the contrary, if the
Company determines, in its good faith judgment, that if the Executive is
required to forfeit or to make any repayment of any compensation or benefit(s)
to the Company under the Sarbanes-Oxley Act of 2002 or pursuant to the
Dodd-Frank Wall Street Reform and Consumer Protection Act or any other law, such
forfeiture or repayment shall not constitute Good Reason.
 
Section 12. Full Settlement; Mitigation.  The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others, provided that nothing herein shall preclude the Company
from separately pursuing recovery from the Executive based on any such
claim.  In no event shall the Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts (including amounts for
damages for breach) payable to the Executive under any of the provisions of this
Agreement, and such amounts shall not be reduced whether or not the Executive
obtains other employment.
 
Section 13. Dispute Resolution.
 
(a) If any dispute arises between Executive and the Company, including, but not
limited to, disputes relating to or arising out of this Agreement, any action
relating to or arising out of my employment or its termination, and/or any
disputes regarding the interpretation, enforceability, or validity of this
Agreement (“Arbitrable Dispute”), Executive and the Company waive the right to
resolve the dispute through litigation in a judicial forum and agree to resolve
the Arbitrable Dispute through final and binding arbitration, except as
prohibited by law.  Arbitration shall be the exclusive remedy for any Arbitrable
Dispute. 
 
(b) As to any Arbitrable Dispute, the Company and Executive waive any right to a
jury trial or a court bench trial.  The Company and Executive also waive the
right to bring, maintain, or participate in any class, collective, or
representative proceeding, whether in arbitration or otherwise.  Further,
Arbitrable Disputes must be brought in the individual capacity of the party
asserting the claim, and cannot be maintained on a class, collective, or
representative basis.  
 
(c) Arbitration shall take place at the office of the Judicial Arbitration and
Mediation Service (“JAMS”) (or, if Executive is employed outside of California,
the American Arbitration Association (“AAA”))  nearest to the location where
Executive last worked for the Company.  Except to the extent it conflicts with
the rules and procedures set forth in this Arbitration Agreement, arbitration
shall be conducted in accordance with the JAMs Employment Arbitration Rules &
Procedures (if Executive is employed outside of California, the AAA Employment
Arbitration Rules & Mediation Procedures), copies of which are attached for my
reference and available at www.jamsadr.com; tel:  800.352.5267  and www.adr.org;
tel:  800.778.7879, before a single experienced, neutral employment arbitrator
selected in accordance with those rules. 
 
(d) The Company will be responsible for paying any filing fee and the fees and
costs of the arbitrator.  Each party shall pay its own attorneys’ fees. 
However, if any party prevails on a statutory claim that authorizes an award of
attorneys’ fees to the prevailing party, or if there is a written agreement
providing for attorneys’ fees, the arbitrator may award reasonable attorneys’
fees to the prevailing party, applying the same standards a court would apply
under the law applicable to the claim. 
 
(e) The arbitrator shall apply the Federal Rules of Evidence, shall have the
authority to entertain a motion to dismiss or a motion for summary judgment by
any party, and shall apply the standards governing such motions under the
Federal Rules of Civil Procedure.  The arbitrator does not have the authority to
consider, certify, or hear an arbitration as a class action, collective action,
or any other type of representative action.  The Company and Executive recognize
that this Agreement arises out of or concerns interstate commerce and that the
Federal Arbitration Act shall govern the arbitration and shall govern the
interpretation or enforcement of this Arbitration Agreement or any arbitration
award.
 
(f) EXECUTIVE ACKNOWLEDGES THAT BY ENTERING INTO THIS AGREEMENT, EXECUTIVE IS
WAIVING ANY RIGHT HE OR SHE MAY HAVE TO A TRIAL BY JURY.
 
Section 14. Executive’s Covenants.
 
(a) Confidentiality.  The Executive acknowledges that in the course of his
employment with the Company, he has acquired non-public privileged or
confidential information and trade secrets concerning the operations, future
plans and methods of doing business (“Proprietary Information”) of the Company
and its Affiliates; and the Executive agrees that it would be extremely damaging
to the Company and its Affiliates if such Proprietary Information were disclosed
to a competitor of the Company and its Affiliates or to any other person or
corporation.  The Executive understands and agrees that all Proprietary
Information has been divulged to the Executive in confidence and further
understands and agrees to keep all Proprietary Information secret and
confidential (except for such information which is or becomes publicly available
other than as a result of a breach by the Executive of this provision or
information the Executive is required by any governmental, administrative or
court order to disclose) without limitation in time.  In view of the nature of
the Executive’s employment and the Proprietary Information the Executive has
acquired during the course of such employment, the Executive likewise agrees
that the Company and its Affiliates would be irreparably harmed by any
disclosure of Proprietary Information in violation of the terms of this
paragraph and that the Company and its Affiliates shall therefore be entitled to
preliminary and/or permanent injunctive relief prohibiting the Executive from
engaging in any activity or threatened activity in violation of the terms of
this paragraph and to any other relief available to them.  Inquiries regarding
whether specific information constitutes Proprietary Information shall be
directed to the Company’s Senior Vice President, Public Policy (or, if such
position is vacant, the Company’s then Chief Executive Officer); provided, that
the Company shall not unreasonably classify information as Proprietary
Information.
 
(b) Non-Solicitation of Employees.  The Executive recognizes that he possesses
and will possess confidential information about other employees of the Company
and its Affiliates relating to their education, experience, skills, abilities,
compensation and benefits, and inter-personal relationships with customers of
the Company and its Affiliates.  The Executive recognizes that the information
he possesses and will possess about these other employees is not generally
known, is of substantial value to the Company and its Affiliates in developing
their business and in securing and retaining customers, and has been and will be
acquired by him because of his business position with the Company and its
Affiliates.  The Executive agrees that at all times during the Executive’s
employment with the Company and for a period of one (1) year thereafter, he will
not, directly or indirectly, solicit or recruit any employee of the Company or
its Affiliates for the purpose of being employed by him or by any competitor of
the Company or its Affiliates on whose behalf he is acting as an agent,
representative or employee and that he will not convey any such confidential
information or trade secrets about other employees of the Company and its
Affiliates to any other person; provided, however, that it shall not constitute
a solicitation or recruitment of employment in violation of this paragraph to
discuss employment opportunities with any employee of the Company or its
Affiliates who has either first contacted the Executive or regarding whose
employment the Executive has discussed with and received the written approval of
the Company’s Vice President, Human Resources (or, if such position is vacant,
the Company’s then Chief Executive Officer), prior to making such solicitation
or recruitment.  In view of the nature of the Executive’s employment with the
Company, the Executive likewise agrees that the Company and its Affiliates would
be irreparably harmed by any solicitation or recruitment in violation of the
terms of this paragraph and that the Company and its Affiliates shall therefore
be entitled to preliminary and/or permanent injunctive relief prohibiting the
Executive from engaging in any activity or threatened activity in violation of
the terms of this paragraph and to any other relief available to them.
 
(c) Survival of Provisions.  The obligations contained in Section 14(a) and
Section 14(b) above shall survive the termination of the Executive’s employment
within the Company and shall be fully enforceable thereafter.  If it is
determined by a court of competent jurisdiction in any state that any
restriction in Section 14(a) or Section 14(b) above is excessive in duration or
scope or is unreasonable or unenforceable under the laws of that state, it is
the intention of the parties that such restriction may be modified or amended by
the court to render it enforceable to the maximum extent permitted by the law of
that state.
 
(d) Release; Lump Sum Payment.  In the event of the Executive’s Involuntary
Termination,  if the Executive (i) reconfirms and agrees to abide by the
covenants described in Section 14(a) and Section 14(b) above, (ii) executes the
Release within fifty (50) days after the date of Involuntary Termination and
does not revoke such Release in accordance with the terms thereof, and (iii)
agrees to provide the consulting services described in Section 14(e) below, then
in consideration for such covenants and consulting services, the Company shall
pay the Executive, in one cash lump sum, an amount (the “Consulting Payment”) in
cash equal to one-half (0.5) times the greater of:  (X) 145% of the Executive’s
Annual Base Salary as in effect on the Date of Termination, and (Y) the
Executive’s Annual Base Salary as in effect on the Date of Termination, plus the
Executive’s Average Annual Bonus.  Except as provided in this subsection, the
Consulting Payment shall be paid on such date as is determined by the Company
within the ten (10) day period commencing on the 60th day after the date of the
Executive’s Involuntary Termination; provided, however, that if the Executive is
a Specified Employee on the date of the Executive’s Involuntary Termination, the
Consulting Payment shall be paid as provided in Section 9 hereof.  The Executive
shall have the right to elect to defer the Consulting Payment under the terms
and conditions of the Company’s Deferred Compensation Plan.  Any such deferral
election shall be made in accordance with Section 18(b) hereof.
 
(e) Consulting.  If the Executive agrees to the provisions of in Section 14(d)
above,  then the Executive shall have the obligation to provide consulting
services to the Company as an independent contractor, commencing on the Date of
Termination and ending on the first anniversary of the Date of Termination (the
“Consulting Period”).  The Executive shall hold himself available at reasonable
times and on reasonable notice to render such consulting services as may be so
assigned to him by the Board or the Company’s then Chief Executive Officer;
provided, however, that unless the parties otherwise agree, the consulting
services rendered by the Executive during the Consulting Period shall not exceed
twenty (20) hours each month; and, provided, further, that the consulting
services rendered by the Executive during the Consulting Period shall in no
event exceed twenty percent (20%) of the average level of services performed by
the Executive for the Company over the thirty-six (36) month period immediately
preceding the Executive’s Separation from Service (or the full period of
services to the Company, if the Executive has been providing services to the
Company for less than thirty-six (36) months).  The Company agrees to use its
best efforts during the Consulting Period to secure the benefit of the
Executive’s consulting services so as to minimize the interference with the
Executive’s other activities, including requiring the performance of consulting
services at the Company’s offices only when such services may not be reasonably
performed off-site by the Executive.
 
Section 15. Legal Fees.
 
(a) Reimbursement of Legal Fees.  Subject to subsection (b), in the event of the
Executive’s Separation from Service either (1) prior to a Change in Control, or
(2) on or within two (2) years following a Change in Control, the Company shall
reimburse the Executive for all legal fees and expenses (including but not
limited to fees and expenses in connection with any arbitration) incurred by the
Executive in disputing any issue arising under this Agreement relating to the
Executive’s Separation from Service or in seeking to obtain or enforce any
benefit or right provided by this Agreement.
 
(b) Requirements for Reimbursement.  The Company shall reimburse the Executive’s
legal fees and expenses pursuant to subsection (a) above only to the extent the
arbitrator or court determines the following:  (i) the Executive disputed such
issue, or sought to obtain or enforce such benefit or right, in good faith, (ii)
the Executive had a reasonable basis for such claim, and (iii) in the case of
subsection (a)(1) above, the Executive is the prevailing party.  In addition,
the Company shall reimburse such legal fees and expenses, only if such legal
fees and expenses are incurred during the twenty (20) year period beginning on
the date of the Executive’s Separation from Service.   The legal fees and
expenses paid to the Executive for any taxable year of the Executive shall not
affect the legal fees and expenses paid to the Executive for any other taxable
year of the Executive.  The legal fees and expenses shall be paid to the
Executive on or before the last day of the Executive’s taxable year following
the taxable year in which the fees or expenses are incurred.  The Executive’s
right to reimbursement of legal fees and expenses shall not be subject to
liquidation or exchange for any other benefit.  Such right to reimbursement of
legal fees and expenses shall be provided in a manner that complies with
Treasury Regulation Section 1.409A-3(i)(1)(iv).  If the Executive is a Specified
Employee on the date of the Executive’s Separation from Service, such right to
reimbursement of legal fees and expenses shall be paid as provided in Section 9
hereof.
 
Section 16. Successors.
 
(a) Assignment by the Executive.  This Agreement is personal to the Executive
and without the prior written consent of Sempra Energy shall not be assignable
by the Executive otherwise than by will or the laws of descent and
distribution.  This Agreement shall inure to the benefit of and be enforceable
by the Executive’s legal representatives.
 
(b) Successors and Assigns of Sempra Energy.  This Agreement shall inure to the
benefit of and be binding upon Sempra Energy, its successors and
assigns.  Sempra Energy may not assign this Agreement to any person or entity
(except for a successor described in Section 16(c), (d) or (e) below) without
the Executive’s written consent.
 
(c) Assumption.  Sempra Energy shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of Sempra Energy to assume
expressly and agree to perform the obligations and satisfy and discharge the
liabilities of this Agreement in the same manner and to the same extent that
Sempra Energy would have been required to perform the obligations and satisfy
and discharge the liabilities under this Agreement if no such succession had
taken place, and Sempra Energy shall have no further obligations and liabilities
under this Agreement.  Upon such assumption, references to Sempra Energy in this
Agreement shall be replaced with references to such successor.
 
(d) Sale of Subsidiary.  In the event that (i) the Executive is employed by a
direct or indirect subsidiary of Sempra Energy that is a member of the Sempra
Energy Control Group, (ii) Sempra Energy, directly or indirectly through one or
more intermediaries, sells or otherwise disposes of such subsidiary, and (iii)
such subsidiary ceases to be a member of the Sempra Energy Control Group, then
if, on the date such subsidiary ceases to be a member of the Sempra Energy
Control Group, the Executive continues in employment with such subsidiary and
the Executive does not have a Separation from Service, Sempra Energy shall
require such subsidiary or any successor (whether direct or indirect, by
purchase merger, consolidation or otherwise) to such subsidiary, or the parent
thereof, to assume expressly and agree to perform the obligations and satisfy
and discharge the liabilities under this Agreement in the same manner and to the
same extent that Sempra Energy would have been required to perform the
obligations and satisfy and discharge the liabilities under this Agreement, if
such subsidiary had not ceased to be part of the Sempra Energy Control Group,
and, upon such assumption, Sempra Energy shall have no further obligations and
liabilities under the Agreement.  Upon such assumption, (i) references to Sempra
Energy in this Agreement shall be replaced with references to such subsidiary,
or such successor or parent thereof, assuming this Agreement, and (ii)
subsection (b) of the definition of “Cause” and subsection (b) of the definition
of “Good Reason” shall apply thereafter, as if a Change in Control had occurred
on the date of such cessation.
 
(e) Sale of Assets of Subsidiary.  In the event that (i) the Executive is
employed by a direct or indirect subsidiary of Sempra Energy, and (ii) such
subsidiary sells or otherwise disposes of substantial assets of such subsidiary
to an unrelated service recipient, as determined under Treasury Regulation
Section 1.409A-1(f)(2)(ii) (the “Asset Purchaser”), in a transaction described
in Treasury Regulation Section 1.409A-1(h)(4) (an “Asset Sale”), then if, on the
date of such Asset Sale, the Executive becomes employed by the Asset Purchaser,
Sempra Energy and the Asset Purchaser shall specify, in accordance with Treasury
Regulation Section 1.409A-1(h)(4), that the Executive shall not be treated as
having a Separation from Service, and Sempra Energy shall require such Asset
Purchaser, or the parent thereof, to assume expressly and agree to perform the
obligations and satisfy and discharge the liabilities under this Agreement in
the same manner and to the same extent that Sempra Energy would have been
required to perform the obligations and satisfy and discharge the liabilities
under this Agreement, if the Asset Sale had not taken place, and, upon such
assumption, Sempra Energy shall have no further obligations and liabilities
under the Agreement.  Upon such assumption, (i) references to Sempra Energy in
this Agreement shall be replaced with references to the Asset Purchaser or the
parent thereof, as applicable, and (ii) subsection (b) of the definition of
“Cause” and subsection (b) of the definition of “Good Reason” shall apply
thereafter, as if a Change in Control had occurred on the date of the Asset
Sale.
 
Section 17. Administration Prior to Change in Control.  Prior to a Change in
Control, the Compensation Committee shall have full and complete authority to
construe and interpret the provisions of this Agreement, to determine an
individual’s entitlement to benefits under this Agreement, to make in its sole
and absolute discretion all determinations contemplated under this Agreement, to
investigate and make factual determinations necessary or advisable to administer
or implement this Agreement, and to adopt such rules and procedures as it deems
necessary or advisable for the administration or implementation of this
Agreement.  All determinations made under this Agreement by the Compensation
Committee shall be final and binding on all interested persons.  Prior to a
Change in Control, the Compensation Committee may delegate responsibilities for
the operation and administration of this Agreement to one or more officers or
employees of the Company.  The provisions of this Section 17 shall terminate and
be of no further force and effect upon the occurrence of a Change in Control.
 
Section 18. Section 409A of the Code.
 
(a) Compliance with and Exemption from Section 409A of the Code.  Certain
payments and benefits payable under this Agreement (including, without
limitation, the Section 409A Payments) are intended to comply with the
requirements of Section 409A of the Code.  Certain payments and benefits payable
under this Agreement are intended to be exempt from the requirements of Section
409A of the Code.  This Agreement shall be interpreted in accordance with the
applicable requirements of, and exemptions from, Section 409A of the Code and
the Treasury Regulations thereunder.  To the extent the payments and benefits
under this Agreement are subject to Section 409A of the Code, this Agreement
shall be interpreted, construed and administered in a manner that satisfies the
requirements of Sections 409A(a)(2), (3) and (4) of the Code and the Treasury
Regulations thereunder (subject to the transitional relief under Internal
Revenue Service Notice 2005-1, the Proposed Regulations under Section 409A of
the Code, Internal Revenue Service Notice 2006-79, Internal Revenue Service
Notice 2007-78, Internal Revenue Service Notice 2007-86 and other applicable
authority issued by the Internal Revenue Service).  As provided in Internal
Revenue Notice 2007-86, notwithstanding any other provision of this Agreement,
with respect to an election or amendment to change a time or form of payment
under this Agreement made on or after January 1, 2008 and on or before December
31, 2008, the election or amendment shall apply only with respect to payments
that would not otherwise be payable in 2008, and shall not cause payments to be
made in 2008 that would not otherwise be payable in 2008.  If the Company and
the Executive determine that any compensation, benefits or other payments that
are payable under this Agreement and intended to comply with Sections
409A(a)(2), (3) and (4) of the Code do not comply with Section 409A of the Code,
the Treasury Regulations thereunder and other applicable authority issued by the
Internal Revenue Service, to the extent permitted under Section 409A of the
Code, the Treasury Regulations thereunder and any applicable authority issued by
the Internal Revenue Service, the Company and the Executive agree to amend this
Agreement, or take such other actions as the Company and the Executive deem
reasonably necessary or appropriate, to cause such compensation, benefits and
other payments to comply with the requirements of Section 409A of the Code, the
Treasury Regulations thereunder and other applicable authority issued by the
Internal Revenue Service, while providing compensation, benefits and other
payments that are, in the aggregate, no less favorable than the compensation,
benefits and other payments provided under this Agreement.  In the case of any
compensation, benefits or other payments that are payable under this Agreement
and intended to comply with Sections 409A(a)(2), (3) and (4) of the Code, if any
provision of the Agreement would cause such compensation, benefits or other
payments to fail to so comply, such provision shall not be effective and shall
be null and void with respect to such compensation, benefits or other payments
to the extent such provision would cause a failure to comply, and such provision
shall otherwise remain in full force and effect.
 
(b) Deferral Elections.  As provided in Sections 4(f), 5(h) and 14(d), the
Executive may elect to defer the Pre-Change in Control Severance Payment, the
Post-Change in Control Severance Payment and the Consulting Payment as
follows.  The Executive’s deferral election shall satisfy the requirements of
Treasury Regulation Section 1.409A-2(b) and the terms and conditions of the
Deferred Compensation Plan.  Such deferral election shall designate the whole
percentage (up to a maximum of 100%) of the Pre-Change in Control Severance
Payment, the Post-Change in Control Severance Payment and the Consulting Payment
to be deferred, shall be irrevocable when made, and shall not take effect until
at least twelve (12) months after the date on which the election is made.  Such
deferral election shall provide that the amount deferred shall be deferred for a
period of not less than five (5) years from the date the payment of the amount
deferred would otherwise have been made, in accordance with Treasury Regulation
Section 1.409A-2(b)(1)(ii).
 
Section 19. Miscellaneous.
 
(a) Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to its
principles of conflict of laws.  The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect.  This Agreement may not
be amended, modified, repealed, waived, extended or discharged except by an
agreement in writing signed by the party against whom enforcement of such
amendment, modification, repeal, waiver, extension or discharge is sought.  No
person, other than pursuant to a resolution of the Board or a committee thereof,
shall have authority on behalf of the Company to agree to amend, modify, repeal,
waive, extend or discharge any provision of this Agreement or anything in
reference thereto.
 
(b) Notices.  All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed, in either
case, to the Company’s headquarters or to such other address as either party
shall have furnished to the other in writing in accordance herewith.  Notices
and communications shall be effective when actually received by the addressee.
 
(c) Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
 
(d) Taxes.  The Company may withhold from any amounts payable under this
Agreement such federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.
 
(e) No Waiver.  The Executive’s or the Company’s failure to insist upon strict
compliance with any provision hereof or any other provision of this Agreement or
the failure to assert any right the Executive or the Company may have hereunder,
including, without limitation, the right of the Executive to terminate
employment for Good Reason pursuant to Section 1 hereof, or the right of the
Company to terminate the Executive’s employment for Cause pursuant to Section 1
hereof shall not be deemed to be a waiver of such provision or right or any
other provision or right of this Agreement.
 
(f) Entire Agreement; Exclusive Benefit; Supersession of Prior Agreement.  This
instrument contains the entire agreement of the Executive, the Company or any
predecessor or subsidiary thereof with respect to any severance or termination
pay.  The Pre-Change in Control Severance Payment, the Post-Change in Control
Severance Payment and all other benefits provided hereunder shall be in lieu of
any other severance payments to which the Executive is entitled under any other
severance plan or program or arrangement sponsored by the Company, as well as
pursuant to any individual employment or severance agreement that was entered
into by the Executive and the Company, and, upon the Effective Date of this
Agreement, all such plans, programs, arrangements and agreements are hereby
automatically superseded and terminated.
 
(g) No Right of Employment.  Nothing in this Agreement shall be construed as
giving the Executive any right to be retained in the employ of the Company or
shall interfere in any way with the right of the Company to terminate the
Executive’s employment at any time, with or without Cause.
 
(h) Unfunded Obligation.  The obligations under this Agreement shall be
unfunded.  Benefits payable under this Agreement shall be paid from the general
assets of the Company.  The Company shall have no obligation to establish any
fund or to set aside any assets to provide benefits under this Agreement.
 
(i) Termination upon Sale of Assets of Subsidiary.  Notwithstanding anything
contained herein, this Agreement shall automatically terminate and be of no
further force and effect and no benefits shall be payable hereunder in the event
that (i) the Executive is employed by a direct or indirect subsidiary of Sempra
Energy, and (ii) an Asset Sale (as defined in Section 16(e)) occurs (other than
such a sale or disposition which is part of a transaction or series of
transactions which would result in a Change in Control), and (iii) as a result
of such Asset Sale, the Executive is offered employment by the Asset Purchaser
in an executive position with reasonably comparable status, compensation,
benefits and severance agreement (including the assumption of this Agreement in
accordance with Section 16(e)) and which is consistent with the Executive’s
experience and education, but the Executive declines to accept such offer and
the Executive fails to become employed by the Asset Purchaser on the date of the
Asset Sale.
 
(j) Term.  The term of this Agreement shall commence on the Effective Date and
shall continue until the third (3rd) anniversary of the Effective Date;
provided, however, that commencing on the second (2nd) anniversary of the
Effective Date (and each anniversary of the Effective Date thereafter), the term
of this Agreement shall automatically be extended for one (1) additional year,
unless at least ninety (90) days prior to such date, the Company or the
Executive shall give written notice to the other party that it or he, as the
case may be, does not wish to so extend this Agreement.  Notwithstanding the
foregoing, if the Company gives such written notice to the Executive less than
two (2) years after a Change in Control, the term of this Agreement shall be
automatically extended until the later of (A) the date that is one (1) year
after the anniversary of the Effective Date that follows such written notice or
(B) the second (2nd) anniversary of the Change in Control Date.
 
(k) Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
 


 


IN WITNESS WHEREOF, the Executive and, pursuant to due authorization from its
Board of Directors, the Company have caused this Agreement to be executed as of
the day and year first above written.
 
SEMPRA ENERGY






G. Joyce Rowland
Senior Vice President and Chief Human Resources and Administrative Officer




_____________________________________
Date


EXECUTIVE






Sharon Tomkins
Vice President and General Counsel


_____________________________________
Date


EXHIBIT A


GENERAL RELEASE
 
This GENERAL RELEASE (the “Agreement”), dated ___________, is made by and
between ______________________________, a California corporation (the “Company”)
and  ___________________________ (“you” or “your”).
 
WHEREAS, you and the Company have previously entered into that certain Severance
Pay Agreement dated ____________, 20__ (the “Severance Pay Agreement”); and
 
WHEREAS, your right to receive certain severance pay and benefits pursuant to
the terms of Section 4 or Section 5 of the Severance Pay Agreement, as
applicable, are subject to and conditioned upon your execution and
non-revocation of a general release of claims by you against the Company and its
subsidiaries and affiliates.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, you and the Company hereby agree as follows:
 
ONE:  Your signing of this Agreement confirms that your employment with the
Company shall terminate at the close of business on ____________, or earlier
upon our mutual agreement.
 
TWO:  As a material inducement for the payment of the severance and benefits
under the Severance Pay Agreement, and except as otherwise provided in this
Agreement, you and the Company hereby irrevocably and unconditionally release,
acquit and forever discharge the other from any and all Claims either may have
against the other.  For purposes of this Agreement and the preceding sentence,
the words “Releasee” or “Releasees” and “Claim” or “Claims” shall have the
meanings set forth below:
 
(a)           The words “Releasee” or “Releasees” shall refer to you and to the
Company and each of the Company’s owners, stockholders, predecessors,
successors, assigns, agents, directors, officers, employees, representatives,
attorneys, advisors, parent companies, divisions, subsidiaries, affiliates (and
agents, directors, officers, employees, representatives, attorneys and advisors
of such parent companies, divisions, subsidiaries and affiliates) and all
persons acting by, through, under or in concert with any of them.
 
(b)           The words “Claim” or “Claims” shall refer to any charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses (including attorneys’ fees and costs actually
incurred) of any nature whatsoever, known or unknown, suspected or unsuspected,
which you or the Company now, in the past or, in the future may have, own or
hold against any of the Releasees; provided, however, that the word “Claim” or
“Claims” shall not refer to any charges, complaints, claims, liabilities,
obligations, promises, agreements, controversies, damages, actions, causes of
action, suits, rights, demands, costs, losses, debts and expenses (including
attorneys’ fees and costs actually incurred) arising under [identify severance,
employee benefits, stock option, indemnification and D&O  and other agreements
containing duties, rights obligations etc. of either party that are to remain
operative].  Claims released pursuant to this Agreement by you and the Company
include, but are not limited to, rights arising out of alleged violations of any
contracts, express or implied, any tort, claim, any claim that you failed to
perform or negligently performed or breached your duties during employment at
the Company; any legal restrictions on the Company’s right to terminate
employment relationships or any federal, state or other governmental statute,
regulation, or ordinance, governing the employment relationship including,
without limitation:  all state and federal laws and regulations prohibiting
discrimination based on protected categories, and all state and federal laws and
regulations prohibiting retaliation against employees for engaging in protected
activity or legal off-duty conduct.  This release does not extend to claims for
workers’ compensation or other claims which by law may not be waived or released
by this Agreement.
 
THREE:  You and the Company expressly waive and relinquish all rights and
benefits afforded by any statute (including but not limited to Section 1542 of
the Civil Code of the State of California and analogous laws of other states)
which limits the effect of a release with respect to unknown claims.  You and
the Company do so understanding and acknowledging the significance of the
release of unknown claims and the waiver of statutory protection against a
release of unknown claims (including but not limited to Section 1542 and
analogous laws of other states).  Section 1542 of the Civil Code of the State of
California states as follows:
 
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.”
 
Thus, notwithstanding the provisions of Section 1542 or of any similar statute,
and for the purpose of implementing a full and complete release and discharge of
the Releasees, you and the Company expressly acknowledge that this Agreement is
intended to include in its effect, without limitation, all Claims which are
known and all Claims which you or the Company do not know or suspect to exist in
your or the Company’s favor at the time of execution of this Agreement and that
this Agreement contemplates the extinguishment of all such Claims.
 
FOUR:  The parties acknowledge that they might hereafter discover facts
different from, or in addition to, those they now know or believe to be true
with respect to a Claim or Claims released herein, and they expressly agree to
assume the risk of possible discovery of additional or different facts, and
agree that this Agreement shall be and remain effective, in all respects,
regardless of such additional or different discovered facts.
 
FIVE:  You hereby represent and acknowledge that you have not filed any Claim of
any kind against the Company or others released in this Agreement.  You further
hereby expressly agree never to initiate against the Company or others released
in this Agreement any administrative proceeding, lawsuit or any other legal or
equitable proceeding of any kind asserting any Claims that are released in this
Agreement.  You agree that you will not be entitled to any monetary recovery
that may result from any agency action against the Company related to the Claims
released by this Agreement.
 
The Company hereby represents and acknowledges that it has not filed any Claim
of any kind against you or others released in this Agreement.  The Company
further hereby expressly agrees never to initiate against you or others released
in this Agreement any administrative proceeding, lawsuit or any other legal or
equitable proceeding of any kind asserting any Claims that are released in this
Agreement.
 
SIX:  You hereby represent and agree that you have not assigned or transferred,
or attempted to have assigned or transfer, to any person or entity, any of the
Claims that you are releasing in this Agreement.
 
The Company hereby represents and agrees that it has not assigned or
transferred, or attempted to have assigned or transfer, to any person or entity,
any of the Claims that it is releasing in this Agreement.
 
SEVEN:  As a further material inducement to the Company to enter into this
Agreement, you hereby agree to indemnify and hold each of the Releasees harmless
from all loss, costs, damages, or expenses, including without limitation,
attorneys’ fees incurred by the Releasees, arising out of any breach of this
Agreement by you or the fact that any representation made in this Agreement by
you was false when made.
 
As a further material inducement to you to enter into this Agreement, the
Company hereby agrees to indemnify and hold each of the Releasees harmless from
all loss, costs, damages, or expenses, including without limitation, attorneys’
fees incurred by the Releasees, arising out of any breach of this Agreement by
it or the fact that any representation made in this Agreement by it was
knowingly false when made.
 
EIGHT:  You and the Company represent and acknowledge that in executing this
Agreement, neither is relying upon any representation or statement not set forth
in this Agreement or the Severance Agreement.
 
NINE:  (a)                      This Agreement shall not in any way be construed
as an admission by the Company that it has acted wrongfully with respect to you
or any other person, or that you have any rights whatsoever against the Company,
and the Company specifically disclaims any liability to or wrongful acts against
you or any other person, on the part of itself, its employees or its
agents.  This Agreement shall not in any way be construed as an admission by you
that you have acted wrongfully with respect to the Company, or that you failed
to perform your duties or negligently performed or breached your duties, or that
the Company had good cause to terminate your employment.
 
(b)           If you are a party or are threatened to be made a party to any
proceeding by reason of the fact that you were an officer or director of the
Company, the Company shall indemnify you against any expenses (including
reasonable attorneys’ fees; provided, that counsel has been approved by the
Company prior to retention, which approval shall not be unreasonably withheld),
judgments, fines, settlements and other amounts actually or reasonably incurred
by you in connection with that proceeding; provided, that you acted in good
faith and in a manner you reasonably believed to be in the best interest of the
Company.  The limitations of California Corporations Code Section 317 shall
apply to this assurance of indemnification.
 
(c)           You agree to cooperate with the Company and its designated
attorneys, representatives and agents in connection with any actual or
threatened judicial, administrative or other legal or equitable proceeding in
which the Company is or may become involved.  Upon reasonable notice, you agree
to meet with and provide to the Company or its designated attorneys,
representatives or agents all information and knowledge you have relating to the
subject matter of any such proceeding.  The Company agrees to reimburse you for
any reasonable costs you incur in providing such cooperation.
 
 
TEN:  This Agreement is entered into in California and shall be governed by
substantive California law, except as provided in this section.  If any dispute
arises between you and the Company, including but not limited to, disputes
relating to this Agreement, or if you prosecute a claim you purported to release
by means of this Agreement (“Arbitrable Dispute”), you and the Company agree to
resolve that Arbitrable Dispute through final and binding arbitration under this
section.  You also agree to arbitrate any Arbitrable Dispute which also involves
any other released party who offers or agrees to arbitrate the dispute under
this section.  Your agreement to arbitrate applies, for example, to disputes
about the validity, interpretation, or effect of this Agreement or alleged
violations of it, claims of discrimination under federal or state law, or other
statutory violation claims.
 
As to any Arbitrable Dispute, you and the Company waive any right to a jury
trial or a court bench trial.  You and the Company also waive the right to
bring, maintain, or participate in any class, collective, or representative
proceeding, whether in arbitration or otherwise.  Further, Arbitrable Disputes
must be brought in the individual capacity of the party asserting the claim, and
cannot be maintained on a class, collective, or representative basis.  
 
Arbitration shall take place in San Diego, California under the employment
dispute resolution rules of the Judicial Arbitration and Mediation Service
(“JAMS”), (or, if you are employed outside of California at the time of the
termination of your employment, at the nearest location of the American
Arbitration Association and in accordance with the AAA rules), before an
experienced employment arbitrator selected in accordance with those rules.  The
arbitrator may not modify or change this Agreement in any way.  The Company will
be responsible for paying any filing fee and the fees and costs of the
Arbitrator; provided, however, that if you are the party initiating the claim,
you will contribute an amount equal to the filing fee to initiate a claim in the
court of general jurisdiction in the state in which you are employed by the
Company.  Each party shall pay for its own costs and attorneys’ fees, if any. 
However if any party prevails on a statutory claim which affords the prevailing
party attorneys’ fees and costs, or if there is a written agreement providing
for attorneys’ fees and/or costs, the Arbitrator may award reasonable attorney’s
fees and/or costs to the prevailing party, applying the same standards a court
would apply under the law applicable to the claim.  The Arbitrator shall apply
the Federal Rules of Evidence and shall have the authority to entertain a motion
to dismiss or a motion for summary judgment by any party and shall apply the
standards governing such motions under the Federal Rules of Civil Procedure. 
The Federal Arbitration Act shall govern the arbitration and shall govern the
interpretation or enforcement of this section or any arbitration award.  The
arbitrator will not have the authority to consider, certify, or hear an
arbitration as a class action, collective action, or any other type of
representative action.
 
To the extent that the Federal Arbitration Act is inapplicable, California law
pertaining to arbitration agreements shall apply.  Arbitration in this manner
shall be the exclusive remedy for any Arbitrable Dispute.  Except as prohibited
by the ADEA, should you or the Company attempt to resolve an Arbitrable Dispute
by any method other than arbitration pursuant to this section, the responding
party will be entitled to recover from the initiating party all damages,
expenses, and attorneys’ fees incurred as a result of this breach.  This section
TEN supersedes any existing arbitration agreement between the Company and me as
to any Arbitrable Dispute.  Notwithstanding anything in this section TEN to the
contrary, a claim for benefits under an ERISA-covered plan shall not be an
Arbitrable Dispute.
 
ELEVEN:  Both you and the Company understand that this Agreement is final and
binding eight (8) days after its execution and return.  Should you nevertheless
attempt to challenge the enforceability of this Agreement as provided in
Paragraph TEN or, in violation of that Paragraph, through litigation, as a
further limitation on any right to make such a challenge, you shall initially
tender to the Company, by certified check delivered to the Company, all monies
received pursuant to Sections 4 or 5 of the Severance Pay Agreement, as
applicable, plus interest, and invite the Company to retain such monies and
agree with you to cancel this Agreement and void the Company’s obligations under
of the Severance Pay Agreement.  In the event the Company accepts this offer,
the Company shall retain such monies and this Agreement shall be canceled and
the Company shall have no obligation under of the Severance Pay Agreement.  In
the event the Company does not accept such offer, the Company shall so notify
you and shall place such monies in an interest-bearing escrow account pending
resolution of the dispute between you and the Company as to whether or not this
Agreement and the Company’s obligations under of the Severance Pay Agreement
shall be set aside and/or otherwise rendered voidable or
unenforceable.  Additionally, any consulting agreement then in effect between
you and the Company shall be immediately rescinded with no requirement of
notice.
 
TWELVE:  Any notices required to be given under this Agreement shall be
delivered either personally or by first class United States mail, postage
prepaid, addressed to the respective parties as follows:
 
To Company:       [TO COME]
 
Attn:  [TO COME]
 
To You:     ______________________
 
______________________
 
______________________
 
THIRTEEN:  You understand and acknowledge that you have been given a period of
forty-five (45) days to review and consider this Agreement (as well as
statistical data on the persons eligible for similar benefits) before signing it
and may use as much of this forty-five (45) day period as you wish prior to
signing.  You are encouraged, at your personal expense, to consult with an
attorney before signing this Agreement.  You understand and acknowledge that
whether or not you do so is your decision.  You may revoke this Agreement within
seven (7) days of signing it.  If you wish to revoke, the Company’s Vice
President, Human Resources must receive written notice from you no later than
the close of business on the seventh (7th) day after you have signed the
Agreement.  If revoked, this Agreement shall not be effective and enforceable,
and you will not receive payments or benefits under Sections 4 or 5 of the
Severance Pay Agreement, as applicable.
 
FOURTEEN:  This Agreement constitutes the entire agreement of the parties hereto
and supersedes any and all other agreements (except the Severance Pay Agreement)
with respect to the subject matter of this Agreement, whether written or oral,
between you and the Company.  All modifications and amendments to this Agreement
must be in writing and signed by the parties.
 
FIFTEEN:  Each party agrees, without further consideration, to sign or cause to
be signed, and to deliver to the other party, any other documents and to take
any other action as may be necessary to fulfill the obligations under this
Agreement.
 
SIXTEEN:  If any provision of this Agreement or the application thereof is held
invalid, the invalidity shall not affect other provisions or applications of the
Agreement which can be given effect without the invalid provisions or
application; and to this end the provisions of this Agreement are declared to be
severable.
 
SEVENTEEN:  This Agreement may be executed in counterparts.
 
I have read the foregoing General Release, and I accept and agree to the
provisions it contains and hereby execute it voluntarily and with full
understanding of its consequences.  I am aware it includes a release of all
known or unknown claims.
 
DATED:  __________
 
__________________________________________
 
DATED:  __________
 
__________________________________________
 
You acknowledge that you first received this Agreement on [date].
 
_________________________
 




 

